Citation Nr: 1141132	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-50 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen claims for entitlement to service connection for a hearing loss and tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for bilateral tinnitus 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active military service December 1940 to January 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon which denied service connection for hearing loss and tinnitus after reopening the claim.  

The Veteran requested a hearing before a Veterans Law Judge sitting at the RO (travel board hearing) in his December 2009 Substantive Appeal submitted on a VA Form 9.  In correspondence dated June 2011, he reiterated his desire to have a travel board hearing.  The Veteran has not been afforded this hearing.  Based upon the Board's decision below he is not prejudiced by not being afforded the requested hearing.  The Board is granting in full the benefits sought; remanding for the requested hearing would merely needlessly delay the ultimate resolution of the appeal.  


FINDINGS OF FACT

1.  The RO denied the Veteran's claims for service connection for hearing loss and tinnitus in an unappealed January 2006 rating decision which is final.  

2.  Evidence received since January 2006 was not previously considered by agency decision makers, is not cumulative or redundant of evidence of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.  

3.  The Veteran was exposed to acoustic trauma in the form of aircraft noise during active duty service.

4.  The Veteran has diagnoses of current hearing loss and tinnitus disabilities.  

5.  A private audiology opinion links the current disabilities to noise exposure during service.

6.  A VA audiology opinion indicates that the Veteran's hearing loss and tinnitus are less likely as not related to service; this opinion is based upon inaccurate characterization of the audiology evidence on the separation examination.


CONCLUSIONS OF LAW

1.  New and material evidence having been received; the claims of service connection for hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  

3.  The criteria for service connection for bilateral tinnitus loss have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection for hearing loss.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

New and Material

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a January 2006 rating decision the RO denied the Veteran's claims for service connection for hearing loss and tinnitus.  The RO notified the Veteran or this decision the same month.  The Veteran did not file a timely notice of disagreement to initiate an appeal and the rating decision became final.  The Veteran did not submit any additional evidence or argument until January 2008; accordingly, consideration pursuant to 38 C.F.R. § 3.156(b) is in not warranted, and the January 2006 rating decision is final.  

The evidence of record at the time of the January 2006 rating decision consisted of the Veteran's service treatment records and a 1998 VA treatment record.  The evidence of record at that time did not indicate a nexus between any current hearing loss or tinnitus disability and service.   No Compensation and Pension examination of the Veteran was conducted and there was no medical evidence showing the presence of a current hearing loss disability of either ear.  

The evidence received since the January 2006 RO rating decision includes a March 2008 letter from a private audiologist which links the Veteran's current hearing loss to military service.  Medical evidence of a nexus was lacking at the time of the prior denial of service connection in January 2006.  

This evidence is "new," as it was not considered at the time of the prior determination; it is also "material" in that it addresses the elements required for direct service connection and tends to substantiate the claim for service connection.  Accordingly, reopening of the claims for service connection hearing loss and tinnitus is warranted.  

Service Connection 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Impaired hearing is considered a disability for VA purposes when:  the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran claims entitlement to service connection for bilateral hearing loss and bilateral tinnitus.  He asserts that acoustic trauma in the form of noise exposure during service is the cause of his current hearing loss and tinnitus disabilities.  Specifically, he claims that he served as an aircraft mechanic in the Navy and Air Force and was exposed to the loud noise of aircraft during his service.  

The Veteran served on active duty from December 1940 to January 1961.  He retired after 20 years of service in the Navy and Air Force.  The available evidence reveals that the Veteran's duties during his 20 years of service were as an aircraft mechanic.  Accordingly, the Board will accept that the Veteran did experience acoustic trauma in the form of noise exposure to aircraft during his 20 year period of active service.  

During the period of time of the Veteran's active service, service department audiological examinations were conducted using American Standards Association (ASA) units of measurement.  Current audiological examination standards use International Standards Organization (ISO) units of measurement.  The Board has converted all the audiology data reported in ASA units to ISO units in this decision.

Service treatment records do not reveal any complaints or diagnosis of hearing loss or tinnitus during active service.  In August 1960 separation examination of the Veteran was conducted.  The Veteran's ears and ear drums were normal on clinical evaluation.  

Audiological evaluation was conducted.  Pure tone thresholds, in decibels, and converted to ISO units of measure were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
20
0
LEFT
25
5
10
20
0

The threshold for normal hearing is from 0 to 20 dB, with higher threshold levels indicating a degree of hearing loss.  These results show that the Veteran did have some degree of left ear hearing loss in the 500 Hertz range noted on separation examination.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).

A May 1998 VA outpatient treatment record noted that the Veteran used hearing aids at that time, but denied symptoms of tinnitus.  

A March 2008 letter from a private audiologist stated that the Veteran had been treated for years and that his hearing had continued to deteriorate.  The audiologist stated that based on the history that the Veteran had a "legitimate claim."  While not the most tightly worded opinion, this letter does tend to link the Veteran's current audiology disabilities to service.  

In March 2008, a VA audiology Compensation and Pension examination of the Veteran was conducted.  The Veteran reported hearing loss and tinnitus.  He reported a history of noise exposure during service, but little noise exposure subsequent to service.  





Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
70
65
80
LEFT
65
65
60
65
70

The average pure tone decibel loss at the above frequencies was 71.25 for the right ear and 65 for the left ear.  Speech audiometry revealed speech recognition ability of 56 percent in the right ear and 40 percent in the left ear.  These findings reveal the presence of a current hearing loss disability for VA compensation purposes pursuant to 38 C.F.R. § 3.385.  

The examiner's medical opinion was that that the Veteran's hearing loss and tinnitus were less likely than not related to service, and that the Veteran's hearing loss was probably age related.  The examiner based this opinion on the findings that the August 1960 separation examination report revealed normal hearing levels bilaterally.  However, as noted above, the properly converted audiometric data from the August 1960 separation examination report shows at least some hearing loss in the Veteran's left ear.  

The medical evidence establishes that the Veteran has a current bilateral hearing loss disability within the meaning of the applicable VA regulation, and bilateral tinnitus.  He was exposed to the acoustic trauma in the form of aircraft noise during a 20 year active service military career.  There is a showing of the beginning of some left ear hearing loss upon separation examination in 1960.  A VA medical opinion indicates that the hearing loss and tinnitus are not related to service, but a private medical opinion tends to link the Veteran's current audiology disabilities to a history of noise exposure during service.  The evidence relating the Veteran's current hearing loss and tinnitus disabilities to noise exposure during service is at least in equipoise; the benefit of the doubt must be afforded the Veteran.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for bilateral hearing loss and bilateral tinnitus is warranted.



ORDER

New and material evidence having been submitted, the claims for service connection for hearing loss and tinnitus are reopened.

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


